767 N.W.2d 660 (2009)
483 Mich. 1135
Timothy PIERRON, Plaintiff-Appellant,
v.
Kelly PIERRON, Defendant-Appellee.
Docket No. 138824. COA No. 282673.
Supreme Court of Michigan.
July 17, 2009.

Order
On order of the Court, the application for leave to appeal the February 3, 2009 judgment of the Court of Appeals is considered, and it is GRANTED. The parties are directed to include among the issues to be briefed whether: (1) the defendant's unilateral decision to enroll the children in a school district sixty miles from their former school district and from their father's home resulted in a change in the custodial environment; (2) the "clear and convincing evidence" or "preponderance of the evidence" standard governed the defendant's burden of proof; (3) the defendant demonstrated that the school change was in the children's best interests; and (4) the children's preference for the Howell school district was "reasonable."
We further ORDER that the parties maintain the status quo with respect to the children's continued enrollment in the Grosse Pointe school district, and that trial court proceedings are stayed pending the completion of this appeal.
The Clerk of the Court is directed to place this case on the October 2009 session calendar for argument and submission. Appellant's brief and appendix must be filed no later than August 21, 2009, and appellee's brief and appendix, if appellee chooses to submit an appendix, must be filed no later than September 11, 2009.
The Children's Law Section and the Family Law Section of the State Bar of Michigan are invited to file briefs amicus curiae, to be filed no later than September 25, 2009. Other persons or groups interested in the determination of the issues presented may move the Court for permission to file briefs amicus curiae, with such briefs to be filed no later than September 25, 2009.